ORDER
PER CURIAM.
This is an appeal from the trial court’s judgment in an action where the appellant filed suit for past-due rent and the respondents counterclaimed for damages based on misrepresentations. The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976). An extended opinion would have no prece-dential value.
The judgment is affirmed in accordance with Rule 84.16(b).